          Case 2:18-cv-01531-RM Document 65 Filed 07/13/20 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Dale Swift,                                   No. CV-18-01531-PHX-RM
10                     Plaintiff,                      ORDER
11       v.
12       Wesco Insurance Company, et al.,
13                     Defendants.
14
15            Pending before the Court is Defendants’ Motion for Summary Judgment. (Doc. 46.)
16   Plaintiff Dale Swift brought this lawsuit against Wesco Insurance Company and Amtrust

17   North America, Inc. (collectively “Defendants”), raising various claims arising out of
18   Defendants’ delay in paying Plaintiff’s workers’ compensation claim. (Doc. 1.)1

19   Defendants move for entry of summary judgment on Plaintiff’s bad faith and punitive

20   damages claims. (Doc. 46.) Defendants’ Motion for Summary Judgment is now fully
21   briefed, with Plaintiff having filed a Response (Doc. 57) and Defendants having filed a
22   Reply (Doc. 62). For the reasons explained below, the Court will deny Defendants’ Motion

23   for Summary Judgment as to Plaintiff’s bad faith claim and grant the Motion for Summary

24   Judgment as to Plaintiff’s claim for punitive damages.2

25   ....

26   1
      Plaintiff’s claims against claims adjuster Sebastian Lara were dismissed previously. (Doc.
     33.)
27
     2
      Although Defendants request the Court hold oral argument on their Motion for Summary
28   Judgment, the Court finds that the briefing adequately sets forth the issues and that this
     matter is suitable for disposition without oral argument.
          Case 2:18-cv-01531-RM Document 65 Filed 07/13/20 Page 2 of 12



 1   I.       Background3
 2            On February 28, 2017, Plaintiff slipped and was injured while working for Biltmore
 3   Properties as a maintenance technician at an apartment building in Yuma, Arizona. (Doc.
 4   47 ¶ 1). Plaintiff reported his injury to his supervisor, who informed Creative Business
 5   Resources (“CBR”), a company that handled human resources and workers’ compensation
 6   matters for Biltmore Properties. (Id. ¶ 3.) CBR instructed Plaintiff to go to Pinnacle
 7   Healthcare to have his injury examined. (Id. ¶ 3.) Plaintiff states that he could not find
 8   Pinnacle Healthcare, and so instead went to Family and Injury Care. (Id. ¶ 4.) Plaintiff
 9   asserts that he chose to go to Family and Injury Care only because Biltmore had previously
10   sent him there for treatment of a previous work-related injury. (Doc. 53, SSOF ¶ 6.)4 John
11   Smock, a physician assistant with Family and Injury Care, examined Plaintiff and
12   recommended certain temporary work restrictions. (Doc. 47 ¶¶ 5-6.) Plaintiff returned to
13   work briefly but claimed that he continued to experience pain. (Id. ¶ 7.) His supervisor
14   instructed him again to go to Pinnacle Healthcare, which he did. (Id. ¶ 8.) Marlena Lopez,
15   a nurse practitioner with Pinnacle Healthcare, examined Plaintiff, confirmed his injury, and
16   released him to light duty with work restrictions similar to those required by Physician
17   Assistant Smock at Family and Injury Care. (Id. ¶¶ 9-10.)
18            The next day, CBR contacted Plaintiff and advised him that his employer was
19   offering him a light duty position consistent with the restrictions approved by Pinnacle
20   Healthcare, and that his rate of pay and scheduled work hours would remain the same. (Id.
21   ¶¶ 11-12.) The same day, Plaintiff was evaluated by Chiropractor Donald Cradic, who had
22   also previously seen Plaintiff after a prior work-related accident. (Id. ¶ 14.) Chiropractor
23   Cradic gave Plaintiff a temporary “no work” status, and Plaintiff informed CBR that he
24   would not return to light duty because of this recommendation. (Id. ¶¶ 15-16.)
25            On March 7, 2017, Plaintiff spoke with Sebastian Lara, a claims adjuster with his
26   employer’s workers’ compensation carrier. (Id. ¶ 17.) Defendants state that Mr. Lara
27   3
         Unless otherwise noted, the facts recounted here are undisputed.
28   4
       Docket entry 53 contains both Plaintiff’s Response to Defendant’s Statement of Facts
     (“RSOF”) and Plaintiff’s Separate Statement of Facts (“SSOF”).

                                                  -2-
       Case 2:18-cv-01531-RM Document 65 Filed 07/13/20 Page 3 of 12



 1   informed Plaintiff during that conversation that Plaintiff could not rely upon Chiropractor
 2   Cradic’s “no work” recommendation unless he petitioned the Industrial Commission of
 3   Arizona for a change of treating doctor. (Id. ¶¶ 18-19.) Plaintiff denies that Mr. Lara said
 4   this. (Doc. 53, RSOF ¶¶ 18-19.) Plaintiff had previously gone through the process of
 5   officially changing his treating doctor but did not do so again because he believed he still
 6   had the right to choose his own doctor without going through this process. (Doc. 47 ¶¶ 21-
 7   23.)
 8            In emails dated March 15 and March 17, CBR informed Plaintiff that his employer
 9   was revoking its offer of a light-duty position and was now requiring a “full duty release”
10   before he would be allowed to return to work. (Id. at ¶ 28.) Defendant Lara was not
11   contemporaneously copied on these emails. (Id. at ¶ 29.) A letter from CBR to Plaintiff
12   dated March 20, 2017, also explained that Defendants would require “a Fitness for Duty
13   with ‘no restrictions’ form from your chiropractor before you return to an active work
14   status.” (Doc. 53, SSOF ¶ 13.) On March 21, 2017, Mr. Lara denied temporary
15   compensation benefits, stating that Plaintiff’s employer was able to accommodate the
16   restrictions set by Nurse Practitioner Lopez. (Doc. 47 ¶ 25; Doc. 53 ¶ 25.) Mr. Lara states
17   that he was not aware that Plaintiff’s employer was now requiring a full duty release, and
18   he asserts that he would have released temporary benefits to Plaintiff if he had known. (Id.
19   ¶ 30.)
20            In late March of 2017, Mr. Lara began receiving records from Chiropractor Cradic.
21   (Id. ¶ 31.) On April 17, 2017, Mr. Lara scheduled Plaintiff to undergo a medical
22   examination with John Beghin, MD, an orthopedic surgeon. (Id. ¶¶ 32-33.) After the
23   examination and a later MRI, Dr. Beghin opined that Plaintiff did not need ongoing
24   chiropractic care and that Plaintiff could perform light duty work with certain restrictions.
25   (Id. ¶¶ 34-35.)
26            On May 18, 2017, Plaintiff filed a Request for Hearing challenging the denial of his
27   temporary benefits. (Id. at ¶ 36.) The Request for Hearing noted that Plaintiff’s employer
28   was not offering him light duty and that Plaintiff’s doctor (i.e., Chiropractor Cradic) had


                                                  -3-
       Case 2:18-cv-01531-RM Document 65 Filed 07/13/20 Page 4 of 12



 1   him on temporary total disability. (Id. ¶ 37.) Mr. Lara received the Request for Hearing,
 2   and states that he “checked his file” to confirm that Plaintiff had been offered a light duty
 3   job but turned it down. (Id. ¶ 38.) Plaintiff asserts that whatever investigation Mr. Lara did
 4   was objectively unreasonable because he did not obtain or review CBR’s communications
 5   to Plaintiff that a “full duty release” was required for Plaintiff to return to work. (Doc. 53,
 6   RSOF ¶ 38.)
 7          On March 28, 2018, following hearings and the submission of evidence, an
 8   Administrative Law Judge (“ALJ”) awarded Plaintiff temporary compensation benefits.
 9   (Doc. 47 ¶¶ 39-41.) The award became “final” after no objections were made after 30 days,
10   and Mr. Lara paid the award on May 15, 2018, approximately 18 days later. (Id. ¶¶ 42-45.)
11   Mr. Lara claims that the delay in paying the award was “unintentional” and happened
12   because he “was used to receiving awards like this directly from the industrial
13   commission,” but instead received this award from Plaintiff’s attorney and so
14   “inadvertently overlooked it.” (Id. ¶¶ 44-47.)
15   II.    Summary Judgment Standard
16          A court must grant summary judgment “if the movant shows that there is no genuine
17   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
18   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The
19   movant bears the initial responsibility of presenting the basis for its motion and identifying
20   those portions of the record, together with affidavits, if any, that it believes demonstrate
21   the absence of a genuine issue of material fact. Celotex Corp., 477 U.S. at 323.
22          If the movant fails to carry its initial burden of production, the nonmovant need not
23   produce anything. Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102–03
24   (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts to the
25   nonmovant to demonstrate the existence of a factual dispute and show (1) that the fact in
26   contention is material, i.e., a fact that might affect the outcome of the suit under the
27   governing law, and (2) that the dispute is genuine, i.e., the evidence is such that a
28   reasonable jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc.,


                                                  -4-
       Case 2:18-cv-01531-RM Document 65 Filed 07/13/20 Page 5 of 12



 1   477 U.S. 242, 248, 250 (1986); see Triton Energy Corp. v. Square D Co., 68 F.3d 1216,
 2   1221 (9th Cir. 1995).      The nonmovant need not establish a material issue of fact
 3   conclusively in its favor, First Nat. Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288–89
 4   (1968); however, it must “come forward with specific facts showing that there is a genuine
 5   issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587
 6   (1986) (internal citation omitted); see Fed. R. Civ. P. 56(c)(1).
 7          At summary judgment, the Court’s function is not to weigh the evidence and
 8   determine the truth but to determine whether there is a genuine issue for trial. Anderson,
 9   477 U.S. at 249. In its analysis, the Court must accept the nonmovant’s evidence and draw
10   all inferences in the nonmovant’s favor. Id. at 255. The Court need consider only the cited
11   materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
12   III.   Discussion
13          A.     Bad Faith Claim
14          An insurer may be liable for bad faith if it denies a claim, refuses to process a claim,
15   or refuses to pay a claim without a “reasonable basis.” Zilisch v. State Farm Mut. Auto. Ins.
16   Co., 995 P.2d 276 (Ariz. 2000) (en banc) (internal quotation marks and citation omitted).
17   Arizona law recognizes that “[a]n insurance contract is not an ordinary commercial
18   bargain” and that an insurer’s duties of fairness and equal consideration are implied in such
19   a contract. Id. The insurer is liable for bad faith when it “seeks to gain unfair financial
20   advantage” by violating “the insured’s right to honest and fair treatment.” Id. at 279–80
21   (internal quotation marks and citation omitted.) The insurer “has an obligation to
22   immediately conduct an adequate investigation, act reasonably in evaluating the claim, and
23   act promptly in paying a legitimate claim.” Id. at 280. More than mere negligence is
24   required to prove a claim of bad faith. Rawlings v. Apodaca, 726 P.2d 565 (Ariz. 1986).
25          The crux of Plaintiff’s bad faith claim is that Defendants established a claims
26   processing system that unreasonably incentivized the closing of claims. (See Docs 1, 52.)
27   Plaintiff argues that, due to these incentives, Mr. Lara unreasonably refused to accept Dr.
28   Cradic as Plaintiff’s treating provider, unreasonably failed to investigate the availability of


                                                  -5-
       Case 2:18-cv-01531-RM Document 65 Filed 07/13/20 Page 6 of 12



 1   a light-duty position with Plaintiff’s employer, and unreasonable delayed paying Plaintiff’s
 2   benefits even after Plaintiff received an award from the ALJ. (Doc. 52.) For evidence that
 3   Defendants established unreasonable claims-closing incentives, Plaintiff cites to the
 4   testimony of claims adjuster Sebastian Lara, who explained during his deposition that he
 5   was evaluated for merit-based raises partly based on his success in closing claims. (Doc.
 6   53-2 at 115-16.) Mr. Lara also added that he “didn’t really know if that’s really a key
 7   component” in employee evaluations. (Id. at 116.)
 8          Defendants argue that Plaintiff has failed to present evidence that tracking a claims-
 9   closing ratio and factoring it into compensation decisions “was inappropriate.” (Doc. 62 at
10   7.) However, while such a process may not be per se unlawful, courts have nonetheless
11   held that an insurer’s linking of employees’ compensation to claim processing goals may
12   be probative of bad faith. See Zilisch, 995 P.2d at 280 (finding as evidence of bad faith that
13   “[t]he salaries and bonuses paid to claims representatives were influenced by how much
14   the representative paid out on claims”); see also Demetrulias v. Wal-Mart Stores Inc., 917
15   F. Supp. 2d 993, 1009 (D. Ariz. 2013) (“[S]etting arbitrary goals for reduction in claims
16   paid or linking salaries and bonuses to claim payouts can be unreasonable.”)
17          Defendants also argue that, at each stage of claim processing, they acted in good
18   faith. First, Defendants argue that there was a reasonable basis for Mr. Lara’s refusal to
19   allow Plaintiff’s chiropractor to become Plaintiff’s authorized treating physician.
20   Defendants argue that Plaintiff “decided to go to Family and Injury Care when he was
21   unable to find the offices for Pinnacle Healthcare,” and that Plaintiff therefore chose
22   Family and Injury Care as his provider. (Doc. 46 at 8.) Defendants maintain that as Plaintiff
23   already “chose” his provider, he was not entitled to choose Dr. Cradic as his provider
24   without filing a petition to change physicians. (Id. at 9.)
25          Plaintiff, however, argues that he only went to Family and Injury Care because his
26   employer had previously sent him there regarding a different work-related injury, and that
27   Plaintiff repeatedly informed Mr. Lara that he believed Family and Injury Care was a
28   provider “approved and chosen by [his] employer, based on [his] prior treatment at the


                                                  -6-
       Case 2:18-cv-01531-RM Document 65 Filed 07/13/20 Page 7 of 12



 1   clinic.” (Doc. 57 at 13.) Plaintiff has also presented evidence that Defendants’ justification
 2   for not recognizing Dr. Cradic was pretextual, and that the real reason for Defendants’
 3   refusal is contained in Mr. Lara’s claim notes, which state that Mr. Lara was “not accepting
 4   Dr. Cradic’s office disability recommendations” because “claimaint chose a doctor and did
 5   not get a release from the chiropractor.” (Doc. 53, SSOF ¶ 16 (citing Doc. 53-1 at 62-66)
 6   (emphasis added).) Plaintiff also disputes Defendants’ assertion that Mr. Lara informed
 7   Plaintiff of the process for petitioning for a change of doctor. (Doc. 57 at 14 (citing Doc.
 8   53, SSOF ¶ 27).) Based on this evidence, the Court finds that a triable issue of fact exists
 9   as to whether Mr. Lara acted in bad faith by refusing to recognize Dr. Cradic as Plaintiff’s
10   provider.
11          Second, Defendants argue that there was a reasonable basis to deny Plaintiff
12   temporary compensation benefits. (Doc. 46 at 10-13.) Defendants maintain that Mr. Lara
13   denied temporary compensation benefits because he mistakenly believed that Plaintiff’s
14   employer was able to offer a job within his work restrictions. (Id. at 11.) In reality, the
15   light-duty position had been effectively revoked prior to the denial of Plaintiff’s temporary
16   benefits in March of 2018. Defendants assert that Mr. Lara was not copied on the
17   communications from Plaintiff’s employer requiring a “full duty release” and that there is
18   no direct evidence in the claim notes demonstrating that Mr. Lara knew of those
19   communications. (Id. at 12.)
20          Plaintiff responds that, even if Mr. Lara did not have actual knowledge of the
21   revocation of the light-duty position, Defendants still acted in bad faith by failing to
22   investigate the validity of the purported light-duty position. (Doc. 57 at 9.) Plaintiff points
23   out that his attorney told Lara soon after the denial that no light duty position with the
24   employer existed, and that he repeated this assertion in his Request for Hearing, which
25   explained that the “[e]mployer has no light duty.” (Id. (citing Doc. 53, SSOF ¶ 22).)
26   Moreover, the letter revoking the light-duty offer was served on Amtrust’s lawyer by
27   August 30, 2018, approximately eight months before the claim was paid. (Doc. 53, SSOF
28   ¶ 17.) There is therefore a triable issue as to whether Defendants acted in bad faith by


                                                  -7-
       Case 2:18-cv-01531-RM Document 65 Filed 07/13/20 Page 8 of 12



 1   failing to conduct a reasonable investigation before denying Plaintiff’s temporary benefits.
 2          Third, Defendants argue that the delay in paying benefits after the ALJ issued her
 3   decision was not caused by bad faith. (Doc. 46 at 13.) The ALJ issued her decision
 4   awarding Plaintiff benefits on March 28, 2018, and the award was not paid until May 15,
 5   2018. Defendants argue that the award did not become “final” until the 30-day period for
 6   appeals elapsed on April 27, 2018, and so it only took 18 rather than 48 days to pay the
 7   award. (Id.) Defendants also argue that the delay was caused because Mr. Lara simply
 8   “overlooked” an email containing the ALJ decision, and so “any delay in the payment of
 9   the award in this case was at most negligent.” (Id. at 14.)
10          In support of their argument, Defendants cite to Rawlings for the proposition that
11   such a minor oversight does not constitute bad faith. (Doc. 46 at 14.) As the Rawlings court
12   explained, “Insurance companies, like other enterprises and all human beings, are far from
13   perfect. Papers get lost, telephone messages misplaced and claims ignored because paper-
14   work was misfiled or improperly processed. Such isolated mischances may result in a claim
15   being unpaid or delayed [but will not] ordinarily constitute a breach of the implied covenant
16   of good faith and fair dealing.” Rawlings, 726 P.2d at 573. However, the “overlooked”
17   email here was arguably not an “isolated mischance[]” because it was one of a series of
18   purported errors that caused a significant delay in the payment of Plaintiff’s benefits. Given
19   the totality of the evidence here, the Court finds that there is a triable issue of fact as to
20   whether Mr. Lara acted in bad faith in delaying payment of the ALJ award.
21          Finally, Defendants argue that Plaintiff’s bad faith claim should be dismissed based
22   on a lack of evidence of subjective intent. (Doc. 46 at 14.) In addition to objectively
23   unreasonable conduct, a plaintiff claiming bad faith must also demonstrate that the
24   defendant “either knew its conduct was unreasonable or acted with such reckless disregard
25   that knowledge that the conduct was unreasonable can be imputed to the defendant.”
26   Milhone v. Allstate Ins. Co., 289 F. Supp. 2d 1089, 1102–1103 (D. Ariz. 2003). Defendants
27   assert without much discussion that the record contains “no evidence of subjective
28   unreasonableness” and that “the only evidence is that the claims adjuster believed that he


                                                 -8-
       Case 2:18-cv-01531-RM Document 65 Filed 07/13/20 Page 9 of 12



 1   handled Plaintiff’s claim in an appropriate manner.” (Doc. 46 at 15.)
 2          Plaintiff makes three responses. First, Plaintiff argues that Defendants’ failures to
 3   investigate are sufficient as a matter of law to establish a reckless disregard for the
 4   unreasonableness of its conduct. (Doc. 57 at 15.) Second, Plaintiff argues that the claims
 5   closing incentives are probative of intentional conduct. (Id.) Third, Plaintiff argues that the
 6   claims note in which Mr. Lara stated that he was “not accepting Dr. Cradic’s office
 7   disability recommendations” because “claimant chose a doctor and did not get a release
 8   from the chiropractor,” is evidence that Mr. Lara knew the denial was pretextual and
 9   unreasonable. Taking the evidence as a whole, a reasonable jury could conclude that
10   Defendants either knew their handling of the claim was unreasonable or acted with reckless
11   disregard for the reasonableness of their conduct.
12          Accordingly, the Court finds there are triable issues of fact with regards to Plaintiff’s
13   bad faith claim, and the Court will deny Defendants’ Motion for Summary Judgment (Doc.
14   46) as to that claim.
15          B.     Punitive Damage Claim
16          In Arizona, punitive damages are an “extraordinary civil remedy . . . which should
17   be appropriately restricted to only the most egregious of wrongs.” Linthicum v. Nationwide
18   Life Ins. Co., 723 P.2d 675 (Ariz. 1986) (en banc). The touchstone of the punitive damages
19   analysis is a defendant’s “evil motives.” Rawlings, 726 P.3d at 578. Thus, to prevail on a
20   claim for punitive damages, the “plaintiff must prove that [a] defendant’s evil hand was
21   guided by an evil mind.” Id. An “evil mind” can be found only when the defendant either
22   intends to injure the plaintiff or when the defendant “consciously pursued a course of
23   conduct knowing that it created a substantial risk of significant harm to others.” Id. In
24   addition, “recovery of punitive damages should be awardable only upon clear and
25   convincing evidence of the defendant’s evil mind.” Linthicum, 723 P.2d at 681. The
26   “question of whether punitive damages are justified should be left to the jury if there is any
27   reasonable evidence which will support them.” Farr v. Transamerica Occidental Life Ins.
28   Co. of California, 699 P.2d 376, 384 (Ariz. App. 1984).


                                                  -9-
      Case 2:18-cv-01531-RM Document 65 Filed 07/13/20 Page 10 of 12



 1          Here, there is no “reasonable evidence which will support” Plaintiff’s claim for
 2   punitive damages. Id. Plaintiff has not presented evidence that Defendants either intended
 3   to injure Plaintiff or consciously disregarded a substantial risk of significant harm to
 4   Plaintiff. Plaintiff instead asserts that “Defendant acted intentionally to hurt [Plaintiff]
 5   because it incentives its adjusters to target claims and tied that target to the adjuster’s
 6   bonus.” (Doc. 57 at 17.) As Plaintiff has not provided any evidence that the incentive
 7   structure was designed for the purpose of harming him, it appears that Plaintiff is
 8   proceeding on a theory that Defendants “consciously pursued a course of conduct knowing
 9   that it created a substantial risk of significant harm to others.” Rawlings, 726 P.2d at 578.
10   However, the harm alleged here is limited to the delay in Plaintiff’s receipt of his benefits.
11   To the extent that Defendants may have “consciously disregarded a substantial risk” that
12   its incentive structure would lead to wrongful claim denials, Plaintiff has presented no
13   evidence that the denial of a workers’ compensation claim caused Plaintiff the kind of
14   “significant harm” that would justify punitive damages. Moreover, even if Plaintiff had
15   suffered the kind of “significant harm” that might give way to punitive damages, Plaintiff
16   has still has not established that Defendants were subjectively aware of and consciously
17   disregarded a substantial risk of such significant harm.
18          Plaintiff relies heavily on Mendoza v. McDonald's Corporation, which held that the
19   issue of punitive damages should have gone to the jury in an action arising from a denied
20   workers’ compensation claim. 213 P.3d 288 (Ariz. App. 2009). The Mendoza court found
21   that the plaintiff there had presented sufficient evidence to allow a jury to make a finding
22   of conscious disregard of significant harm. Id. at 308. However, that case involved
23   significant harm beyond the initial denial of benefits because “McDonald’s consciously
24   waited many months before approving carpal tunnel surgery” even though it was warned
25   by a physician that “delay in treating Mendoza’s carpal tunnel condition could lead to
26   permanent injury.” Id. at 307-08. McDonald’s also scheduled an independent medical
27   examination to support the denial, as well as engaging in other egregious misconduct. Id.
28   The Mendoza Court found based on these facts that a “jury could conclude McDonald’s


                                                 - 10 -
      Case 2:18-cv-01531-RM Document 65 Filed 07/13/20 Page 11 of 12



 1   had engaged in impermissible ‘doctor shopping’ in conscious disregard of the likely
 2   deterioration in Mendoza’s medical condition.” Id. at 308 (emphasis added). Here, Plaintiff
 3   has presented no evidence that he suffered harm similar to that suffered by the plaintiff in
 4   Mendoza, much less that Defendants consciously disregarded a risk of significant harm.
 5          Plaintiff also cites Nardelli v. Metro Group Property & Casualty Insurance
 6   Company, 277 P.3d 789 (Ariz. App. 2012). In that case, the court inferred intentional
 7   conduct from a striking set of facts. Id. at 802. The court found that the defendant insurance
 8   company instituted extraordinarily aggressive claims processing procedures in order to
 9   compensate for a lack of revenue. Id. The court found that the defendant (1) “instituted an
10   aggressive company-wide profit goal”; (2) “assigned the claims department a significant
11   role in achieving that goal”; (3) “aggressively communicated this goal to the claims
12   department”; (4) “tied the benefits of claims offices and individuals to the average amount
13   paid on claims; and (5) “implemented these actions without taking steps to ensure its efforts
14   to drive up corporate profits would not affect whether it treated its insureds fairly.” Id.
15   Here, in contrast, Plaintiff has at most established that claims processing incentives played
16   some role in claims adjusters’ compensation. This is insufficient for a reasonable jury to
17   infer intentional misconduct and award punitive damages. The Court will grant
18   Defendants’ Motion for Summary Judgment as to the punitive damages claims.
19   IV.    Conclusion
20          The Court will partially grant and partially deny Defendants’ Motion for Summary
21   Judgment. The Court will grant Defendants’ Motion for Summary Judgment as to
22   Plaintiff’s punitive damages claim but deny the Motion as to Plaintiff’s bad faith claim.
23          Accordingly,
24   ....
25   ....
26   ....
27   ....
28   ....


                                                 - 11 -
      Case 2:18-cv-01531-RM Document 65 Filed 07/13/20 Page 12 of 12



 1          IT IS ORDERED that Defendants’ Motion for Summary Judgment (Doc. 46) is
 2   granted in part and denied in part. The Motion is granted as to Plaintiff’s claim for
 3   punitive damages and denied as to Plaintiff’s bad faith claim.
 4          Dated this 10th day of July, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 12 -
